Northmeadow Medical Center

ENVIRONMENTAL CERTIFICATION AND
INDEMNITY AGREEMENT

THIS ENVIRONMENTAL CERTIFICATION AND INDEMNITY AGREEMENT (“Agreement”) is made
and delivered as of November 20, 2007, by NNN HEALTHCARE/OFFICE REIT
NORTHMEADOW, LLC, a Georgia limited liability company (“Borrower”), and NNN
HEALTHCARE/OFFICE REIT, INC., a Maryland corporation (“Guarantor”), jointly and
severally (collectively with Borrower, the “Indemnitor”) for the benefit of and
in favor of EQUITRUST LIFE INSURANCE COMPANY, an Iowa corporation (“Lender”).

RECITALS:

A. Borrower desires to obtain financing from Lender (the “Loan”) in the
aggregate amount of $8,000,000.00 to be evidenced by a Secured Installment Note
in an original principal amount of $8,000,000.00 (the “Note”). The Note will be
secured by, among other things, a Deed to Secure Debt, Security Agreement and
Financing Statement with Absolute Assignment of Rents and Leases (the “Security
Deed”). Additionally, Borrower has or will execute in favor of Lender an
Absolute Assignment of Leases, Rents and Income (the “Assignment of Leases”) and
certain other documents evidencing, creating or securing the Note. The Note, the
Security Deed, the Assignment of Leases and such other documents, agreements or
instruments as shall now or hereafter evidence, create or secure the Loan are
hereinafter sometimes collectively called the “Loan Documents.”

B. Lender is willing to make the Loan to Borrower only under certain terms and
conditions, which include the execution and delivery of this Agreement by
Indemnitor.

C. The parties other than Borrower comprising Indemnitor have a direct or
indirect financial interest in Borrower and receive benefit from Lender making
the Loan to Borrower.

NOW THEREFORE in consideration of the Loan and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
Indemnitor, Indemnitor hereby covenants and agrees with Lender as follows:

1. Definitions. All terms not otherwise defined herein shall have the same
meanings as set forth in the Security Deed. As used herein, the following terms
shall have the following meanings:

(A) “Hazardous Materials” means any asbestos, asbestos containing materials,
PCB’S, formaldehyde, carcinogens, hydrocarbons and other petroleum products or
byproducts, harmful or toxic chemicals, pollutants, contaminants, flammables,
explosives, radioactive or radon-containing materials, mold and mycotoxins, and
other gases, substances, chemicals and materials defined under federal, state or
local laws and regulations (whether now existing or hereafter enacted,
formulated or imposed) as “hazardous substances,” “hazardous materials,”
“hazardous waste,” “toxic substances,” “pollutants” or “contaminants.” The term
“Permitted Hazardous Materials” means commercially sold products otherwise
within the definition of the term “Hazardous Materials,” but (1) which are used
or disposed of by Borrower or used or sold by tenants of the Property in the
ordinary course of their respective businesses, (2) the presence of which
product is not prohibited by Applicable Environmental Laws, and (3) the use and
disposal of which are in all respects in accordance with Applicable
Environmental Laws.

(B) “Applicable Environmental Law(s)” shall mean all statutes, laws, ordinances,
acts, rules, regulations, decrees, and rulings of all governmental authorities
which relate or pertain to health, safety, the environment or Hazardous
Materials, including without limitation the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C.A. Sec. 9601 et seq.
(“CERCLA”); the Resource Conservation and Recovery Act of 1976, 42 U.S.C.A. Sec.
6901 et seq.; the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C.A. Sec.
6901 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.A. Sec. 5101
et seq.; the Toxic Substances Control Act, 15 U.S.C.A. Sec. 2601 et seq.; the
Clean Air Act, 42 U.S.C.A. Sec. 7401 et seq.; the Clean Water Act, 33 U.S.C.A.
Sec. 1251 et seq.; and all similar or related laws of the State of Georgia, and
all environmental regulation, cleaning and control laws of the State of Georgia,
all as amended from time to time.

(C) “Disposal,” “release,” “threatened release,” “use,” “storage,”
“disposition,” and “manufacture” shall have the definitions assigned thereto by
CERCLA or other Applicable Environmental Laws.

(D) “Property” means the “Property,” the “Improvements” and all other “Deed
Property” as those terms are defined in the Security Deed.

2. Representations and Agreements.

(A) Indemnitor hereby represents and warrants that: (i) to the best of
Indemnitor’s knowledge, except to the extent set forth in any environmental
reports provided to Lender, the Property does not contain or incorporate and is
not threatened with contamination from Hazardous Materials; (ii) to the best of
Indemnitor’s knowledge, the Property has never been used in connection with the
handling, generation, storage, manufacture, release or disposal of Hazardous
Materials other than Permitted Hazardous Materials; (iii) there have been no
releases and, to Indemnitor’s knowledge, there are no threatened releases of
Hazardous Materials on, onto, from, or under the Property; (iv) all current, and
to the best of Indemnitor’s knowledge, all past uses of the Property comply with
all Applicable Environmental Laws; (v) Indemnitor has never received notice of,
and has no knowledge of a violation of any Applicable Environmental Law, and no
action has been commenced or, to Indemnitor’s knowledge, threatened for
non-compliance with any such laws; (vi) Indemnitor has not obtained and is not
required by any Applicable Environmental Law to obtain any permit or license to
construct or use the Property; (vii) the Property does not contain and to the
best of Indemnitor’s knowledge has never contained an underground storage tank
(including without limitation, a tank for which a permit to operate was obtained
under the Underground Storage of Hazardous Substances Act or other Applicable
Environmental Laws); (viii) no event has occurred which requires or required the
owner of the Property to give any public entity notice of any spill, release,
threatened release, disposal, disposition or existence of Hazardous Materials
on, around, under or from the Property; and (ix) there has been no litigation
brought or, to Indemnitor’s knowledge, threatened against Indemnitor or to
Indemnitor’s knowledge after due investigation any prior owner of the Property,
nor have any settlements been reached by or with Indemnitor or to Indemnitor’s
knowledge any other party alleging the presence, generation, disposal,
disposition, release, or threatened release of any Hazardous Materials on, onto,
from, or under the Property.

(B) Indemnitor shall not use or permit the use (by lease or otherwise) of the
Property for the generation, manufacture, release, transportation, treatment,
handling, storage, or disposal of Hazardous Materials, other than Permitted
Hazardous Materials.

(C) Indemnitor shall keep and maintain the Property and require all tenants,
occupants, licensees and users of any portion of the Property to keep and
maintain the Property in compliance with all Applicable Environmental Laws.
Without limiting the generality of the foregoing, Indemnitor shall perform and
pay for all clean-up or remediation requirements of all governmental
authorities.

(D) Indemnitor shall clean up and lawfully dispose of all Hazardous Materials
promptly upon discovery thereof.

(E) Indemnitor shall provide Lender with immediate written notice: (i) of
Indemnitor’s obtaining knowledge of any potential or known release, spill, or
threatened release of Hazardous Materials (other than Permitted Hazardous
Materials) on, onto, from or under the Property, whether from a federal, state
or other governmental authority, or otherwise; or (ii) of all claims made or
threatened by any third party relating to any loss or injury from Hazardous
Materials in, on, from, or under the Property.

(F) Indemnitor shall promptly report any release of Hazardous Materials (other
than Permitted Hazardous Materials) in accordance with Applicable Environmental
Laws.

(G) Indemnitor shall promptly deliver copies of any documents relating to any
governmental proceedings relating to Hazardous Materials and all engineering
reports, test reports and laboratory analyses concerning the Hazardous Materials
affecting the Property to Lender.

3. Investigation. If any governmental entity requires the investigation of the
Property and/or groundwater for the existence of Hazardous Materials, or Lender
reasonably suspects or believes that there exists the threat of or there has
been Hazardous Materials contamination of the Property and/or groundwater,
Indemnitor, at its expense, shall promptly and thoroughly investigate the
Property and/or groundwater for Hazardous Materials contamination. The
professionals retained by Indemnitor and the scope of any such investigation
shall be subject to Lender’s reasonable approval. In the event Indemnitor fails
to complete an investigation for Hazardous Materials when required by this
section, or if a default hereunder occurs or an Event of Default (as defined in
the Security Deed) occurs or an event occurs which but for the passage of time
or giving of notice, or both, would constitute a default hereunder or an Event
of Default, Lender may, in its sole and absolute discretion, enter the Property
and conduct the investigation at the expense of Indemnitor, after giving not
less than five days written notice to Indemnitor. Such investigation may include
obtaining one or more environmental assessments of the Property prepared by a
geohydrologist, an independent engineer or other qualified consultant or expert
evaluating or confirming (i) whether any Hazardous Materials are present in, on,
under or adjacent to the Property and (ii) whether the use and operation of the
Property comply with Applicable Environmental Laws. Environmental assessments
may include detailed visual inspections of the Property including, without
limitation, any and all storage areas, storage tanks, drains, dry wells and
leaching areas, and the taking of soil samples, soil gas samples, surface water
samples and groundwater samples, as well as such other investigations or
analyses as are necessary or appropriate in Lender’s sole discretion for a
complete determination of the compliance of the Property and the use and
operation thereof with all Applicable Environmental Laws.

4. Change in Laws. In the event of any change in the laws governing the
assessment, existence, release or removal of Hazardous Materials, such as but
not limited to the identification of a new hazardous substance to be included in
the definition of Hazardous Materials, which change would lead a prudent lender
to require additional testing to avail itself of any statutory insurance or
limited liability, Indemnitor shall take all such action (including, without
limitation, the conducting of engineering tests at the sole expense of
Indemnitor) to confirm that no Hazardous Materials are present on the Property.

5. Inspection. Indemnitor hereby agrees unconditionally that (i) absent an Event
of Default, Lender or its agents shall have the right to enter upon and inspect
the Property at any reasonable time upon five days’ written notice at Lender’s
sole expense; and (ii) while an Event of Default exists, Lender or its agents
shall have the right to enter and inspect the Property at any time without
notice at Indemnitor’s sole expense.

6. Indemnity. Indemnitor, and each party comprising Indemnitor, jointly and
severally, hereby agrees unconditionally and absolutely to defend, indemnify and
hold harmless Lender and any participant in connection with the Loan (as
described in Section 7.25 of the Security Deed) and their respective directors,
officers, employees, and agents for, from and against any and all damages,
diminution in value, penalties, fines, losses, liabilities, causes of actions,
suits, claims, demands, costs, investigatory costs, expert witness fees and
costs, and expenses (including all out-of-pocket litigation costs and the fees
and expenses of counsel and the costs and related expense of any clean-up or
remediation) of any nature, directly or indirectly arising out of or in
connection with: (A) the inaccuracy or incompleteness of any representation or
warranty provided in this Agreement; (B) the existence, use, generation,
manufacture, migration, storage, spillage, release, threatened release, or
disposal of Hazardous Materials on, onto, from or under the Property; and
(C) any failure by Borrower to comply with the terms of any order of any
federal, state or local authority having regulatory authority over environmental
matters. Indemnitor’s obligations under this paragraph shall survive the closing
and disbursement of the funds evidenced by the Note, payment of the Note,
payment and performance of the Obligations (as defined under the Security Deed),
any release, reconveyance, discharge or foreclosure of, or Grantee’s sale under
the Security Deed, conveyance by deed in lieu of foreclosure, and any subsequent
conveyance of the Deed Property (as that term is defined in the Security Deed)
except to the extent any of the foregoing is related to the gross negligence or
willful misconduct of Lender. Further, the indemnity contained herein shall
continue in full force and effect and shall survive the payment and performance
of the Loan, the release of any lien or encumbrance securing the Loan, any
foreclosure (or action in lieu of foreclosure) of any lien or encumbrance
securing the Loan, the exercise by Lender of any other remedy under any document
securing the Loan, and any suit, proceeding or judgment against Indemnitor by
Lender hereon.

7. General Provisions.

(A) This Agreement shall be binding upon Indemnitor and its successors and
assigns (but nothing herein shall be or shall be deemed to be Lender’s consent
(direct or implied) to any sale, transfer or conveyance of the Property) and
shall inure to the benefit of Lender and its successors and assigns.

(B) The indemnity contained herein shall not be subject to any limitation of
liability provisions contained in any Loan Documents and the liability of
Indemnitor hereunder shall not be limited by any such similar limitation of
liability provisions. All covenants, representations and warranties contained on
the part of Borrower or Indemnitor herein and in the Loan Documents shall be
cumulative and nothing herein shall be construed to limit any similar protection
afforded Lender under the Loan Documents nor shall anything in the Loan
Documents be construed to limit any similar protections afforded Lender herein.

(C) If any warranty, representation or statement contained herein shall be or
shall prove to have been false when made or if the Indemnitor shall fail or
neglect to perform or observe any of the terms, provisions or covenants
contained herein, the same shall constitute a default hereunder and under the
other Loan Documents and an Event of Default under the Security Deed, which
shall entitle Lender to pursue any and all rights and remedies provided for
hereunder and under the Loan Documents or otherwise available at law or in
equity as a result of such Event of Default. All such rights and remedies shall
be cumulative.

(D) Except as otherwise provided in paragraphs 6 and 7(A) of this Agreement, the
warranties, representations and rights provided for in this Agreement are for
the benefit of Lender and Indemnitor only. There are no third party
beneficiaries to this Agreement.

(E) No promise, representation, warranty or agreement made subsequent to the
date hereof by any party hereto, and no revocation or waiver, partial or
otherwise, or amendment or modification of, this Agreement shall be effective
unless the same shall be in writing and signed by the party to be charged
therewith.

(F) All notices to be given by Lender to any Indemnitor or by any Indemnitor to
Lender pursuant to this Agreement shall be sufficient if delivered to a
nationally recognized overnight delivery service (1) if to Indemnitor, then to
c/o NNN Healthcare/Office REIT Northmeadow, LLC, 1551 N. Tustin Avenue,
Suite 300, Santa Ana, CA 92705, Attn: Shannon Johnson; and (2) if to Lender,
then to 5400 University Avenue, West Des Moines, Iowa 50266, Attn: Real Estate
and Commercial Mortgage Manager; with a copy to Morain & Pugh, P.L.C., 5400
University Avenue, West Des Moines, Iowa 50266. Any time period provided in the
giving of any notice hereunder shall commence upon, and any notice given in
accordance herewith shall be effective upon, the date delivered to said
overnight delivery service.

(G) Time is of the essence hereof.

(H) Notwithstanding the terms of any other agreement evidencing or securing the
Loan, the liability of the Indemnitors hereunder is not limited to the Property
and is not secured thereby, and Lender shall have full recourse to any and all
assets of the Indemnitors with respect to any claim hereunder.

(I) This Agreement may be executed in multiple counterparts, all of which shall
constitute one and the same Agreement.

(J) In the event of any litigation arising out of this Agreement, the prevailing
party shall be entitled to recover its reasonable attorneys’, professionals’ and
consultants’ fees and court costs, whether at the trial court level or on any
appeal. Notwithstanding anything to the contrary contained herein, all
references herein and in any of the Loan Documents to attorneys’ fees shall be
deemed to refer to reasonable attorneys’ fees actually incurred and not to
statutory attorneys’ fees under O.C.G.A. § 13-1-11; provided, however, such
attorneys’ fees actually incurred shall not exceed attorneys’ fees provided for
in O.C.G.A. §13-1-11.

(K) The provisions hereof shall be in addition to, and shall not be affected or
limited by any similar or dissimilar provisions of the Security Deed.

(L) This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Georgia, excluding principles of conflict of
laws, and regardless of the domicile or location of any of the parties hereto or
their principals or representatives.

(M) Each Guarantor represents and warrants to the Lender that it has established
adequate means of obtaining financial and other information pertaining to the
business, operations and condition (financial and otherwise) of the Borrower and
its properties on a continuing basis and that each Guarantor is now and will in
the future remain fully familiar with the business, operations and condition
(financial and otherwise) of the Borrower and its properties. Each Guarantor
further represents and warrants that it has reviewed and approved each of
the Loan Documents and is fully familiar with the transaction contemplated by
the Loan Documents and that it will in the future remain fully familiar with
such transaction and with any new Loan Documents and the transactions
contemplated by such Loan Documents. Each Guarantor hereby expressly waives and
relinquishes any duty on the part of the Lender (should any such duty exist) to
disclose to such or any other guarantor any matter of fact or other information
related to the business, operations or condition (financial or otherwise) of the
Borrower or its properties or to any Loan Document or the transactions
undertaken pursuant to, or contemplated by, any such Loan Document, whether now
or in the future known by the Lender.

(N) THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT
THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR ARISING OUT OF
THIS AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY HERETO. NO PARTY
SHALL SEEK TO CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH
A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN
MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY ALL PARTIES.

[Remainder of page intentionally left blank, signature page follows]

1

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
under seal as of the date first written above.

     
Signed, sealed and
delivered in the presence
of:
/s/ Phil C. Han
Unofficial Witness
/s/ Tracy Liu
Unofficial Witness
 

NNN HEALTHCARE/OFFICE REIT NORTHMEADOW, LLC, a
Georgia limited liability company
By: /s/ Shannon K S Johnson (Seal)
Name: Shannon K S Johnson
Title: Authorized Signatory

      Signed, sealed and delivered in the presence of:   NNN HEALTHCARE/OFFICE
REIT, INC., a Maryland Real /s/ Phil C. Han   Estate Investment Trust Unofficial
Witness By: /s/ Shannon K S Johnson (Seal) /s/ Tracy Liu   Name: Shannon K S
Johnson Unofficial Witness Title: Chief Financial Officer

          STATE OF CALIFORNIA     )           ) ss:     COUNTY OF ORANGE     )

On November 19, 2007 before me, the undersigned, a Notary Public in and for said
County and State, personally appeared Shannon K. S. Johnson, personally known to
me to be the person whose name is subscribed to the within instrument and
acknowledged to me that she executed the same in her authorized capacity, and
that by her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

2

WITNESS my hand and official seal.

/s/ Monica Chavez
Notary Public

[Seal] Monica Chavez
[Seal] Commission # 1762879
[Seal] Notary Public – California
[Seal] Orange County
[Seal] My Comm. Expires Aug. 21, 2001

Commission Expiration Date:

August 21, 2001

[AFFIX NOTARIAL SEAL]

                 
STATE OF CALIFORNIA
    )                 )ss:

COUNTY OF ORANGE
    )          

On November 19, 2007 before me, the undersigned, a Notary Public in and for said
County and State, personally appeared Shannon K. S. Johnson, personally known to
me to be the person whose name is subscribed to the within instrument and
acknowledged to me that she executed the same in her authorized capacity, and
that by her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

WITNESS my hand and official seal.

/s/ Monica Chavez
Notary Public

[Seal] Monica Chavez
[Seal] Commission # 1762879
[Seal] Notary Public – California
[Seal] Orange County
[Seal] My Comm. Expires Aug. 21, 2001

Commission Expiration Date:

August 21, 2001

[AFFIX NOTARIAL SEAL]

[SIGNATURE PAGE TO ENVIRONMENTAL]

3